Citation Nr: 0030059	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-10 677	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
diskectomy at C5-C6, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1989.  The issues listed above come to the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 decision 
by the RO in Columbia, South Carolina, which, among other 
things, increased the veteran's rating for residuals of a 
diskectomy at C5-C6 from zero to 10 percent, effective from 
May 27, 1994, and denied his claim for a rating in excess of 
40 percent for a low back disorder.

Both issues were previously before the Board in August 1998, 
when they were remanded for further development.  The veteran 
relocated while the issues were in remand status, and the 
case was transferred to the jurisdiction of the RO in St. 
Louis, Missouri.  That RO, by a decision entered in March 
2000, increased the rating for residuals of the diskectomy 
from 10 to 20 percent, effective from May 27, 1994.  The 
prior 40 percent rating for the low back disorder was 
confirmed and continued.  The veteran's claims folders were 
returned to the Board in September 2000, and his 
representative submitted a written brief in October.

(In August 1998, the Board denied service connection for 
diabetes mellitus.  The Board's decision on that issue is 
final.  38 C.F.R. § 20.1100 (1999).)


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
allowable schedular evaluation for limitation of motion of 
the low back, and for lumbosacral strain and sacro-iliac 
injury and weakness.  He has severe low back pain and muscle 
spasms at times, and radicular symptoms that include pain and 
weakness in his lower extremities.  Historically, he has had 
episodic flare-ups of back pain once or twice a year, lasting 
for about two weeks.  Objective evidence of radiculopathy has 
been lacking at times; to the extent the veteran has an 
intervertebral disc syndrome of the low back, the condition 
is mild.

2.  The veteran experiences pain on extension of his cervical 
spine, beginning at 5 to 10 degrees, and his impairment, in 
terms of limited motion, is moderate to severe.  He 
experiences radicular symptoms, such as mild weakness in his 
upper extremities, occasional pain or numbness into his 
biceps, and decreased sensation in his hands and right 
forearm.  The intervertebral disc syndrome of the veteran's 
cervical spine is moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5292, 5293, 5294, 5295) (1999); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

2.  The criteria for an increased rating, to 30 percent, for 
residuals of a diskectomy at C5-C6, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5290, 5293) 
(1999); VAOPGCPREC 36-97 (Dec. 12, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO in Columbia, South Carolina, by a decision entered in 
August 1990, granted service connection for mechanical low 
back pain and residuals of a diskectomy at C5-C6, and 
assigned evaluations therefor of 20 and zero percent, 
respectively, effective from October 28, 1989 (the day 
following the veteran's separation from service).  By a 
subsequent decision, entered in December 1993, the RO 
increased the rating for the low back disorder to 40 percent, 
effective from October 20, 1992.

Between January and June 1994, the veteran was seen for 
psychiatric purposes, and for complaints of neck and low back 
pain.  He reported having pain in his right upper extremity, 
and pain and weakness in his right lower extremity.  On 
physical examination, his motor strength was 4/5 in the right 
upper extremity, and his right hand was affected with 
numbness and decreased sensation.  He used crutches and wore 
a back brace.  It was noted that he had a herniated disc at 
L4-L5 with radiculopathy, severe degenerative joint disease 
of the cervical spine, and a C6-C7 radiculopathy on the right 
side.

When the veteran was examined for VA purposes in August 1994, 
he complained of chronic low back and neck discomfort, and 
pain going down from his buttocks to his right posterior 
thigh.  Physical examination of the cervical spine revealed a 
full, but painful, range of motion, and a weak grip in the 
right upper extremity.  Physical examination of the low back 
revealed atrophy of the paraspinous muscles, and pain over 
the right posterior superior iliac spine.  He had 40 degrees 
of forward flexion in the low back, with 20 degrees of 
backward extension, 30 degrees of lateral flexion, 
bilaterally, and 20 degrees of rotation, bilaterally.  He had 
hamstring tightness and low back pain, but no radiculopathy.  
He had 5/5 motor strength, and normal sensation in the L3-S1 
nerve distribution.  X-rays of the lumbar spine revealed 
degenerative changes throughout, most prominent in the lower 
portion.  The diagnostic impressions were that he had chronic 
low back and neck pain, and that his history and physical 
examination were consistent with chronic lumbosacral strain.

In September and October 1994, the veteran was seen at a VA 
facility for treatment of pain in his low back and right leg.  
It was noted that he had been using canes for walking, and 
that he had also been using a transcutaneous electrical nerve 
stimulation (TENS) unit.  Tenderness was noted on physical 
examination, and he was given caudal blocks with steroids.

By a decision entered in December 1994, the Social Security 
Administration (SSA) determined that the veteran had met the 
requirements for SSA disability benefits since July 15, 1993.  
SSA found that the veteran's combination of impairments, 
listed as cervical and lumbar radiculopathy, herniated disc 
at L4-L5, history of cervical diskectomy, hyperlipidemia, and 
diabetes, prevented him from engaging in any substantial 
gainful activity on a sustained basis, including sedentary 
work.

In April 1995, the veteran was seen at a VA facility for 
treatment of low back pain.  It was noted that he was walking 
with canes.  In June 1995, it was noted that he had had two 
epidural steroid injections in 1994, and that they had 
provided some relief.  He was using back and leg braces, and 
had a TENS unit.  In September 1995, it was noted that he had 
a history of chronic low back pain, and that he was using 
crutches.

In October, November, and December 1995, the veteran was seen 
at a VA mental health clinic.  It was noted that he had a 
spinal disc lesion and chronic pain, and that he complained 
of muscle spasms relative to the low back.  When he was seen 
for a neurological consult in December 1995, it was noted 
that a computerized tomography (CT) scan of the low back had 
shown a disc bulge, but no herniated nucleus pulposus.

Magnetic resonance imaging (MRI) of the veteran's lumbar 
spine in January 1996 revealed no significant abnormality.  
When he underwent a VA rectal examination in February 1996, 
it was noted that he had a history of chronic low back pain.

When the veteran underwent a VA psychiatric examination in 
March 1996, he complained of progressively worsening back 
pain.  He reported that he wore back and knee braces, and 
indicated that he had been on crutches since 1993 due to 
problems with his right knee.  On mental status examination, 
it was noted that sitting caused him a great deal of pain.  
He was given an Axis III assessment of chronic back pain.

Later in March 1996, the veteran was seen at a VA facility 
for complaints relative to his low back and right leg.  It 
was noted that he had a history of disc disease and back 
spasms, with low back pain and radiation down the right leg, 
worsening over the last three years.  It was also noted that 
he walked with canes, bilaterally, that he slept in a 
hospital bed, that he had had a cervical diskectomy in the 
past, and that he reported numbness in his right fingertips.  
Physical examination revealed that his right knee was in a 
brace, due a reported tendency for it to "give out."  
Reflexes were 2+ in the lower extremities, and sensation was 
intact to light touch.  Strength in the left lower extremity 
was 3/4, limited by pain, and strength in the right lower 
extremity was 4/4.  He exhibited mild muscle wasting of the 
calves and thighs, bilaterally, and there was tenderness to 
palpation over the midline of the lower lumbar area.  There 
was exquisite tenderness over the right sacroiliac joint, 
with radiation of pain to the right hip and leg.  Straight 
leg testing was negative, bilaterally.  The diagnostic 
assessments included low back pain-disc disease-chronic 
(herniated nucleus pulposus at L4-L5); and degenerative joint 
disease-spine-right sacroiliac joint disease.

In May 1996, the veteran was issued a wheelchair for long 
distance mobility.  VA treatment records, dated from May to 
September 1996, reflect continuing problems with chronic 
pain.

In October 1996, the veteran was seen at a VA facility for 
treatment of chronic low back pain.  It was noted that he had 
had improvement with epidural steroids, and that he used a 
wheelchair for added support.  X-rays revealed mild 
degenerative changes throughout the mid- and lower lumbar 
spine.  He underwent a selective nerve root injection at the 
right sacroiliac joint, and the post-operative diagnostic 
assessment was that he had right sacroiliitis.  Two weeks 
afterwards, he reported an 80 to 90 percent improvement in 
symptoms.

In December 1996, it was noted that the veteran continued to 
have problems with chronic pain, and that he suffered from 
muscle spasms and chronic sacroiliac discomfort.  Records 
from that month, and from January 1997, reflect diagnoses of 
arthritis/degenerative joint disease (to include sacroiliac 
joint disease and trochanteric bursitis) and myofascial pain.

In March 1997, the veteran complained of continuing problems 
with low back pain.  He reported that he had used a TENS unit 
in the past, but said that it had afforded no relief after a 
time.  Physical examination revealed spinal tenderness at L4-
L5, and the diagnostic assessment was that he had 
degenerative joint disease and myofascial pain.  In June 
1997, it was noted that he was continuing to have problems 
with chronic pain.

When the veteran was examined for VA compensation purposes in 
February 1999, he reported that he had had a chronic, low-
grade backache ever since service, with severe flare-ups one 
to two times per year, lasting for about two weeks.  It was 
noted that had more recently undergone a trial of epidural 
injections to the low back, and that his condition had 
improved somewhat.  He indicated that he could get a fair 
amount of relief from medication, but reported that his back 
pain was constant most of the time, and that it could be 
aggravated by walking or going down stairs.  With respect to 
his neck, he reported onset of neck discomfort and radiating 
pain in the right upper extremity during service.  He related 
that a diskectomy had largely abated his symptoms, but 
complained of continuing discomfort in the form of occasional 
pain or numbness into the biceps, and symptoms, including 
numbness, radiating to the thumb.

On examination of the lumbar spine, it was noted that the 
veteran walked with a limp due to back discomfort, and that 
he used a cane to walk.  He exhibited flagrant pain behavior 
on any range of motion.  He achieved 80 degrees of forward 
flexion with severe distress, and extension was tolerated 
only to neutral.  There was a global lumbar tenderness, with 
the veteran acting out on any attempts to palpate the spine.  
The examiner was unable to discern if there was any muscle 
spasm with activity, apparently due to flagrant pain behavior 
during the examination.  Motor and sensory examination of the 
lower extremities was unremarkable, muscle strength was 5/5, 
sensory examination was normal, and no significant atrophy of 
the lower extremities was noted.  The veteran reported some 
marked increase in sensitivity to pain in the lower 
extremities.  Left straight leg raising in the seated 
position produced some buttock pain, but not much.  Supine 
left straight leg raising was negative.  Right straight leg 
raising in the sitting position was not productive of 
particular pain, but it was terribly painful in the supine 
position at about 45 degrees.  X-rays of the lumbar spine 
were interpreted to show good preservation of the L3-L4, L4-
L5, and L5-S1 discs, a mildly narrowed disc space at L2-L3, 
minimal anterior osteophytes about the L2-L3 and L3-L4 disc 
spaces, and a suggestion of congenitally shortened pedicles 
throughout.  It was noted that a CT scan in September 1998 
had revealed degenerative changes of the lumbosacral spine, 
narrowing of the L5-S1 interspace, bulging of disc material 
from L2-S1, prominence of the ligamentum flavum at the level 
of L3-L4, and no definite evidence of herniation of disc 
material or significant spinal canal stenosis.

On examination of the cervical spine, the veteran was able to 
flex his chin to within one centimeter of his sternal notch, 
and was able to extend his chin to 20 centimeters from his 
sternal notch.  He complained of severe pain with flexion to 
15 degrees, and with extension of about 5 to 10 degrees, and 
he also complained of pain with rotation and lateral bending 
and with any attempt at palpation of the neck.  Examination 
of the upper extremities revealed intact motor and sensory 
findings, and no objective neurologic deficits or obvious 
muscle atrophy.  The right biceps jerk was mildly depressed 
compared to the left, and the veteran complained subjectively 
of numbness in the fingertips of the right hand.  X-rays of 
the cervical spine were interpreted to show an old, well-
healed anterior C5-C6 interbody fusion, and degenerative 
narrowing and large osteophytes of the C4-C5 and C6-C7 disc 
spaces (above and below the fusion).

It was the orthopedic examiner's assessment that the veteran 
had chronic low back pain secondary to degenerative changes 
of the lumbosacral spine and spondylosis.  It was also that 
examiner's assessment that the veteran had neck pain, with a 
known history of a C5-C6 diskectomy, and "chronic residual 
symptoms and finding[s]."

The neurologic examiner noted that the veteran had a flagrant 
pain behavior that made examination somewhat difficult.  He 
opined that the veteran's lumbar spine exhibited only mild 
degenerative changes at L2-L3, that there was no objective 
evidence of a "frank" radiculopathy, neuropathy, or 
myelopathy, and that there was nothing to prove that he had 
discogenic back pain.  The examiner stated, "If [the 
veteran] has a[n] 'intervertebral disc syndrome' at all, it 
is at best mild, based on the radiographic findings."  With 
respect to the cervical spine, the examiner indicated that 
the veteran had only "minor" residuals of an old C6 
radiculopathy, limited to numbness into the biceps area and 
on tip of the thumb.  As to intervertebral disc syndrome of 
the cervical spine, the examiner opined that the condition 
was "moderate at the two levels adjacent to the C5-6 
cervical fusion, based on radiographic criteria."  He 
further opined that the veteran had had "a good result 
[from] the cervical dis[k]ectomy and fusion with relief of 
right C6 radiculopathy and only a mild persistent radicular 
finding of numbness into the biceps and tip of the thumb."

When the veteran was examined for VA purposes in August 1999, 
he indicated that there had been no overall change in his 
back symptoms since the time of the last examination.  He 
reported that he used to suffer exacerbations of back pain 
once or twice a year, but indicated that he had not had any 
such exacerbations since receiving injections to his low back 
two years in the past.  He complained of continuing chronic 
low back pain, tolerable and controlled well with medication, 
but subject to increase with activity and certain movements.  
It was noted that he has been using a cane for ambulation, 
and that he was no longer using a wheelchair or crutches.  
With regard to his neck, he reported improvement of his 
symptoms following a past C5-C6 diskectomy, but complained 
that he still had pain when turning his head left or right to 
the full extent.  He also complained of numbness in the upper 
extremities, worse on the right.  He indicated that the 
numbness affected his hands primarily, but said that the 
sensation also extended slightly up the forearm on the right 
side.  He denied any recent changes in the numbness.

On examination of the lumbar spine, there was rigidity of the 
low back, and tenderness to palpation.  Rotation to 45 
degrees caused pain, bilaterally.  With respect to the lower 
extremities, there was no edema, effusion of joints, or 
lesions.  Motor strength was 4/5.  Neurological examination 
was grossly intact.

On examination of the cervical spine, the lordotic curvature 
of the neck and cervical region was noted to have been lost 
for the most part.  There was pain at 60 degrees of rotation, 
bilaterally.  With respect to the upper extremities, there 
was no edema, effusion of joints, or lesions.  The right arm 
exhibited slightly decreased strength (4/5) against strong 
resistance when flexing or extending the elbow.  On the right 
side, decreased strength was not very appreciable, and was 
rated 4/5 to 5/5.  There was a decreased appreciation of 
sharp objects on the upper extremities, worse on the right, 
and affecting the right hand diffusely over all digits and 
slightly up the forearm.  On the left, the decrease in 
sensation was slightly less, and limited to the hand only.

The examiner's assessment was that the veteran had chronic 
low back pain that had not changed recently.  It was noted 
that the veteran no longer experienced exacerbation of pain, 
but that he did have pain with activity and certain motions.  
With respect to the cervical spine, the examiner indicated 
that the veteran had undergone a C5-C6 diskectomy in the 
past, with fusion of the C5 and C6 vertebrae, and that he 
still experienced limited symptoms.  With respect to the 
paresthesia of the upper extremities, the examiner suggested 
that those problems could be attributed to the veteran's non-
service-connected diabetes.  The examiner noted that the 
veteran did not complain of weakness, fatigability, or lack 
of endurance affecting the low back or neck, and explained 
that that might be due to the fact that his function was 
limited by pain, and that the pain interfered with his 
observation of other limiting factors.

When the veteran was examined for VA purposes in November 
1999, he complained of constant low back pain, but indicated 
that it was tolerable, especially after receiving injections 
to his low back a few years in the past.  He reported that 
flare-ups and exacerbations of low back pain occurred less 
frequently than before, but he indicated that he still had 
pain on movement.  He indicated that the pain caused him to 
move slowly, and that it limited his range of motion.  It was 
noted that he used a cane for ambulation, and that he could 
walk only short distances without resting.  With regard to 
his neck, he reported that pain limited his range of motion, 
and complained of a tingling sensation in his fingers.  He 
indicated that his back and neck symptoms sometimes became 
worse with cold weather.

On examination of the lumbar spine, there was rigidity in the 
low back, with occasional tenderness on palpation.  The 
veteran experienced pain at about 30 degrees of flexion, and 
was able to achieve extension to 10 degrees with pain.  He 
was able to bend laterally about 15 degrees, bilaterally, and 
he was able to rotate about 15 degrees, bilaterally, with 
pain on all movements.  His movements were slow due to 
anticipation of pain.  The neurological examination was 
grossly intact.  With regard to the lower extremities, there 
was no edema, effusion of joints, or lesions.  Strength was 
4/5, limited by pain in the low back.

On examination of the cervical spine, it was noted that the 
concave curvature had been lost.  There was occasional pain 
on palpation, especially on the right side.  The veteran had 
flexion to 30 degrees, extension to 10 degrees, lateral 
bending to 10 degrees, bilaterally, and rotation to 45 
degrees, bilaterally.  All movements were limited by pain.  
The neurological examination was grossly intact.  With regard 
to the upper extremities, there was no edema, effusion of 
joints, or lesions.  The arms exhibited slightly decreased 
strength (rated 4.5/5) against strong resistance when flexing 
or extending the elbow.

The examiner's assessment was that the veteran was severely 
limited by chronic low back pain.  It was also the examiner's 
assessment that the veteran was "very much" limited by pain 
associated with his cervical condition.  The examiner stated, 
"I would rate the . . . condition of his neck to be moderate 
to sever[e]."

II.  Legal Analysis

The veteran contends that the service-connected disorders of 
his low back and neck are more disabling than reflected by 
the evaluations currently assigned.  He maintains that his 
condition is such that he has to sleep in a hospital bed to 
alleviate the pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Limitation of motion of the cervical spine is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).  Ratings of 10, 20, and 30 
percent are warranted for slight, moderate, and severe 
limitation of motion, respectively.  Id.

Limitation of motion of the lumbar spine is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Ratings of 10, 20, and 40 
percent are warranted for slight, moderate, and severe 
limitation of motion, respectively.  Id.

Intervertebral disc syndrome is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  A zero percent rating is warranted if the 
condition is postoperative, cured.  A 10 percent rating is 
warranted if the condition is mild, and a 20 percent rating 
is warranted if the condition is moderate--recurring attacks.  
If the condition is severe--recurring attacks with 
intermittent relief, a 40 percent rating is warranted.  The 
highest available schedular evaluation, 60 percent, is 
warranted, if the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Id.

Lumbosacral strain and sacro-iliac injury and weakness are 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Codes 5294 and 5295 (1999).  A 
zero percent rating is warranted if the condition is 
manifested by slight subjective symptoms only.  A 10 percent 
rating is warranted if there is characteristic pain on 
motion.  If there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position, a 20 percent rating is warranted.  The highest 
available schedular evaluation, 40 percent, is warranted 
where the condition is severe, with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (1999).  To that end, the regulations provide that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Id.  With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (1999).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (1999) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97 (Dec. 12, 1997).

Based on a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for the veteran's 
service-connected low back disorder.  The current 40 percent 
rating is the maximum allowable schedular evaluation for 
limitation of motion of the low back, and for lumbosacral 
strain and sacro-iliac injury and weakness.  Consequently, 
there is no legal basis for a higher schedular evaluation 
under Diagnostic Codes 5292, 5294, or 

5295.  With respect to Diagnostic Code 5293, the record shows 
that the veteran has had severe back pain at times, and that 
he has had muscle spasms and radicular symptoms, including 
pain and weakness in his lower extremities.  However, the 
record also shows that he has historically had episodic 
flare-ups of back pain, or "attacks," only once or twice a 
year, lasting for about two weeks, and no objective evidence 
of radiculopathy was found on examinations conducted in 
August 1994 and February 1999.  In addition, a neurological 
examiner opined in February 1999 that "[i]f [the veteran] 
has a[n] 'intervertebral disc syndrome' at all, it is at best 
mild, based on radiographic findings."  Under the 
circumstances, given the evidence of rather infrequent 
attacks, the reports showing that the veteran has at times 
been free of radicular symptoms, and the neurological 
examiner's recent description of the intervertebral disc 
syndrome as "mild," the Board finds that the veteran does 
not have symptoms associated with intervertebral disc 
syndrome of the low back that can properly be described as 
"pronounced," with "persistent" symptoms of neuropathy or 
resulting in only "little intermittent relief," so as to 
warrant the assignment of a higher rating.  An increased 
schedular rating, in excess of 40 percent, is therefore 
denied.

Turning to the question of the evaluation to be assigned for 
service-connected residuals of a diskectomy at C5-C6, it is 
the Board's conclusion that the evidence supports the 
assignment of an increased rating for that disorder, to 30 
percent.  Although there is evidence in the record indicating 
that the veteran's symptoms are "limited," other evidence 
shows that he has had painful motion in the cervical spine 
for several years.  His degenerative joint disease was 
described as "severe" in 1994, and more recent reports 
indicate that he has severe pain with only 5 or 10 degrees of 
backward extension.  In addition, the physician who examined 
him in November 1999 opined that the veteran was "very 
much" limited by pain in the cervical spine, and described 
the resulting impairment as moderate to severe.  Under the 
circumstances, the Board is satisfied that the criteria for a 
30 percent evaluation, under Diagnostic Code 5290, have been 
met.  The evidence, at a minimum, gives rise to a reasonable 
doubt on the question.  38 C.F.R. § 4.3 (1999).

The preponderance of the evidence is against the assignment 
of a rating in excess of 30 percent for cervical disability, 
however.  With regard to Diagnostic Code 5290, the Board 
notes that 30 percent is the maximum allowable schedular 
evaluation for limitation of motion of the cervical spine.  
With regard to Diagnostic Code 5293, the Board notes that the 
medical evidence shows that he experiences radicular symptoms 
that consist of mild weakness in his upper extremities (rated 
no worse than 4/5 in recent years), occasional pain or 
numbness into the biceps, and decreased sensation in his 
hands and right forearm.  The Board also notes that a 
neurological examiner opined, in connection with the 
veteran's February 1999 examination, that the intervertebral 
disc syndrome of the cervical spine was "moderate at the two 
levels adjacent to the C5-6 cervical fusion, based on 
radiographic criteria."  Under the circumstances, given the 
relatively mild nature of the veteran's radicular symptoms, 
and in light of the neurological examiner's description of 
the condition as "moderate," the Board finds that the 
veteran does not have symptoms associated with intervertebral 
disc syndrome of the cervical spine that can properly be 
described as "severe," so as to warrant the assignment of a 
higher schedular rating.  An increased schedular rating, in 
excess of 30 percent, is therefore denied.

In reaching the foregoing conclusions, the Board has 
considered whether the veteran's claims should be referred 
for consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  It is the Board's decision, 
however, that no such referral is warranted.  Nothing in the 
record suggests that either of these disabilities has 
resulted in frequent hospitalization, or that they have 
interfered with his employment in ways not already 
contemplated by the rating schedule.  His disabilities are 
adequately compensated by the 40 and 30 percent ratings 
assigned for low back and cervical disability, respectively, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5292, 5293, 
5294, and 5295, which fully contemplate disability 
attributable to factors such as limitation of motion, pain, 
weakness, incoordination, and excess fatigability.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

The claim for a rating in excess of 40 percent for a low back 
disorder is denied.

An increased rating, to 30 percent, for residuals of a 
diskectomy at C5-C6, is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

